Order entered January 30, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-01386-CV

                             SUNG SIK CHOI, ET AL., Appellants

                                                 V.

                          A & A EXPRESS, INC., ET AL., Appellees

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-15-01415

                                             ORDER
       Before the Court is appellants’ January 25, 2017 motion for an extension of time to file a

brief. We GRANT the motion. We ORDER the brief tendered to this Court by appellants on

January 27, 2017 filed as of the date of this order.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE